Citation Nr: 1738709	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 2001 to April 2002 and from May 2002 to August 2003.  He also served in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2013.  A transcript of the hearing has been associated with the claims file.  

This claim was previously before the Board in February 2015 at which time it was remanded for further evidentiary development.  All necessary development having been accomplished, the claim has been returned for further appellate review.


FINDING OF FACT

At no point during the appeal period has the Veteran had hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), Degmetich v. Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's March 2001 entrance examination report indicated hearing within normal limits.  He further confirmed that he did not experience any hearing problems prior to service at the June 2013 hearing.  The Veteran's military occupational specialty was in security.  In an April 2003 medical assessment, the Veteran reported that he was frequently exposed to loud noises.  The record does not include a separation examination report; as noted in a March 2010 VA formal finding, no further service treatment records are available.  

At the June 2013 hearing, the Veteran testified that in service he was exposed to loud noises from jets as his duties required him to provide security along a flight line while serving overseas.  He was required to be as close to C5, C17, and C130 aircraft during their takeoffs and landings as was safely possible, and no hearing protection was provided.  

The Veteran underwent a VA audiological examination in August 2015, where he described having to frequently request that speech be repeated when he is in noisy environments.  He also reported frequent ringing in his ears, for which he is separately service connected.  The audiogram revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
30
35
RIGHT
20
15
10
25
35

Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 100 percent bilaterally.  The diagnosis was bilateral sensorineural hearing loss in the range of 500-4000 Hz.

These results do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385.  The results do not show at least three of the puretone thresholds as 26 decibels or greater or speech discrimination scores less than 94 percent in either ear.  Although the Veteran does have sensorineural hearing loss, his condition does not meet the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385.

Although the Veteran's account of his exposure to noise in service is certainly credible, and he may consider himself to have a hearing disability, because this condition has a regulatory definition, the Board finds the VA audiological examination to be significantly more probative than lay contentions as to the current presence of hearing loss disability, since the medical tests are specifically designed for the purpose of ascertaining the presence of disability.  

Additionally, there is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in the absence of evidence of a bilateral hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


